Case 4:18-cv-00523-ALM-CAN Document 11 Filed 03/26/21 Page 1 of 1 PageID #: 56


                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 EDGAR OSBALDO MARTINEZ                            §
 #26575-078                                        §
                                                   §           Civil Action No. 4:18-CV-523
 v.                                                §     Criminal Action No. 4:16-CR-82(11)
                                                   §
 UNITED STATES OF AMERICA                          §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On February 19, 2021, the report of the Magistrate Judge (Dkt. #10) was entered containing

 proposed findings of fact and recommendations that pro se Movant Edgar Osbaldo Martinez’s

 motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 (Dkt. #1) be denied,

 his case be dismissed with prejudice, and a certificate of appealability be denied. Having received

 the report of the Magistrate Judge, and no objections thereto having been timely filed, the Court is

 of the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts the

 Magistrate Judge’s report as the findings and conclusions of the Court.

        It is therefore ORDERED that Movant Edgar Osbaldo Martinez’s motion to vacate, set

 aside, or correct sentence pursuant to 28 U.S.C. § 2255 (Dkt. #1) is DENIED. Movant Edgar

. Osbaldo Martinez’s case is DISMISSED WITH PREJUDICE.

        It is further ORDERED that a certificate of appealability is DENIED.

        All relief not previously granted is hereby DENIED.

        IT IS SO ORDERED.
          SIGNED this 26th day of March, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
